Per Curiam:

Appeal dismissed for want of jurisdiction. Kansas City Northwestern Railroad Co. v. Zimmerman, 210 U. S. 336.1

 The headnote in that case is as follows:
“Where the ground on which the jurisdiction of the circuit court was *559denied did not go to its jurisdiction as a Federal court as such, but its jurisdiction was denied on the ground that the state court where the proceedings started had no jurisdiction, a direct appeal on the jurisdictional question will not lie to this court under § 5 of the judiciary act of 1891.”